SHEPARD, Chief Justice.
Comes now the Respondent, Paul A. Vaughn, and tenders his “Statement of Desire to Resign from the Bar” pursuant to the affidavit provisions set forth under Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised now finds that Respondent’s statement meets the conditions set forth under the above cited provision and, accordingly, should be approved immediately. Additionally, this Court now further finds that in light of Respondent’s resignation, this pending disciplinary action has become moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that, effective as of the date of this order, Paul A. Vaughn is hereby removed as a member of the Bar of this State, and that the Clerk of this Court remove his name from the roll of attorneys.
IT IS NOW FURTHER ORDERED that by reason of Respondent’s resignation this cause is now dismissed as moot.
The Clerk of this Court is directed to forward notice of this order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.